DETAILED ACTION
 	Receipt is acknowledged of applicant’s argument/remarks filed on May 3, 2022, claims 1-16 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the same ground(s) of rejection. Applicant has amended claim 1 and cancelled claim 17. 
	Per amendment of claim 1, previous claim 1 interpretation under 35 U.S.C. 112(f) and claim 1 rejection under 35 U.S.C. 112(b) had been withdrawn.   
	
Claim Objections
Claim 1 is objected to because the canceled “movement detection means” still being cited on the claim – see page 2, line 25.  Appropriate correction is required.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12, and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Beni et al. (Pub No.: US 2010/0022871 A1) in view of Wilk (Pub No.: US 2006/0241570 A1) and further in view of Smith et al. (Pub No.: US 2012/0071893 A1).

Regarding claim 1-2, and 10, De Beni et al. disclose a device and method for guiding surgical tool comprising:
at least one surgical tool (e.g., surgical tool / needle, ultrasonic scan probe and tracking system) configured to be inserted into a surgical environment of a human body for assisting a surgical procedure (e.g., wherein the needle / surgical tool is inserted into a body under examination) (see par. 80-81, 87, 91, 119 and Figures 1-4),
surgical instrument spatial location software configured to receive said real-time images of said surgical environment and to estimate said 3D spatial position of said at least one surgical tool from said images (e.g., a processing unit having a program / software for receiving in real time image signal (see par. 96-97 and 104) and said needle tracking means for determining the position and orientation of the needle relative to the acquired volumetric images (3D). The position and orientation of the tool relative to the volumetric images can be determined using the needle image appearing in such volumetric images. It has to be noticed that ultrasound 3-D images and probe and tool tracking are carried out at the same time and in real-time – e.g., claims 2 , 10 limitations: … said system additionally comprising an endoscope; said endoscope is configured to provide real-time image of said surgical environment…) (see par. 96-97, 114, 115, 116, 87, 104 and Figures 1-3);
a controller (e.g., control and processing unit) having a processing means communicable with a controller's database (e.g., storage), said controller configured to control the spatial position of said at least one surgical tool (e.g.,  the control and processing unit configured to control the ultrasonic scan and tracking system for guiding surgical tool in real-time mode and  monitor the execution of other operations that depend on the ultrasound signal acquisition and processing mode being used) (see par. 96, 80, 12; Figures 1-4).

Furthermore, De Beni disclose the implementation of endoscope for determining the image of a target side during a surgical procedure (see par. 87, 91, 119 and 9).
However, De Beni et al. failed to specifically disclose a surgical tool configured to be inserted into a surgical environment in a hollow organ or cavity of a human body for assisting a surgical procedure, and[ an endoscope endoscopic camera configured to provide real-time images of said surgical environment (added remark).
However, Wilk et al. teach an endoscopic instrument 12 configured to be inserted into hollow internal organ / natural body cavity of a patient and obtain image – e.g., via camera - of internal body’s tissues during a surgical procedure, wherein surgical instruments 22 and 26 are moved with respect to the patient body and endoscopic instrument 12 (see par. 22, 30-32, 7).  
Given the teaching of Wilk et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify De Beni et al.’s invention to incorporate, within the device and method for guiding surgical tool, an endoscope instrument configured to obtain image of internal patient’s tissue during a surgical procedure while the endoscope instrument is inserted into natural body cavity of a patient and coordinate the operation of surgical instruments (e.g., distal end portion, needle and other instruments) with the endoscope.   
Doing so would enhance a device and method for guiding surgical tool configured to determine a position of a surgical tool, creating a three-dimension model of a patient’s organ, obtain image of internal patient’s tissue as a visual feedback during a surgical procedure while an endoscope instrument is inserted into natural body cavity of a patient and reduce the formation of incision in a patient surface skin.      

However, De Beni et al.’s reference, as modified by Wilk et al, failed to disclose wherein said controller's database is configured to store a predetermined set of rules according to which allowed and restricted movements of said at least one surgical tool are determined, each detected movement [by said movement detection means] of said at least one surgical tool being determined as either an allowed movement or as a restricted movement being according to said predetermined set of rules; further wherein said system automatically real-time analyzes said real time images and determines from said images the location of predetermined nerves or blood vessels in the surgical environment and classifies the detected nerves or blood vessels as prohibit areas or preferred area, wherein allowed movements are movement, wherein allowed movement are movement directing said surgical tool towards preferred areas.

However, Smith et al. teach a robot guided system comprising a computer system (14), having a software, configured to identify and create a three-dimensional model of a patient's organ from a medical imaging procedure, which includes nerves or blood vessel. Once a location of the patient’s organ to be treated had been determined   based on medical imaging procedure (limitation: system automatically real-time analyzes said real time images and determines from said images the location of predetermined  nerves or blood vessels in the surgical environment), the software in the computing system (14) is configured to set dynamic movement limits (e.g., set of rules: allowed movement(s) and restricted movement(s)) of the tool (40) (e.g., a tool-dependent allowed and restricted movement rule – claim 2: at least one rule selected form a group of consisting of ...) based on the marked image. In other examples, the dynamic movement limits can be automatically set based on a pre-operative determination of the bone /tissue to be removed so the robot arm can be directed to the patient’s organ for the surgical procedure (e.g., wherein allowed movement are movement directing said surgical tool towards preferred areas) (see abstract, par. 6-7, 19-21, 23-25). 
Given the teaching of Smith et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to further modify De Beni et al.’s invention to incorporate, within the control and processing unit, a software to create a three-dimensional model of the patient's organ from a medical imaging procedure, determine a location of the patient organ to be treaded and set dynamic movement limits of surgical tool based on the marked image to preclude a surgeon from inadvertently moving the cutting tool too far into a patient's organ and direct the robot arm to the surgical area / region for removing a determined amount bone /tissue from patient’s organ.  
The modification would enhance a device and method for guiding surgical tools configured to determine a position of a surgical tool, create a three-dimensional model of the patient's organ from a medical imaging procedure, obtain image of internal patient’s tissue as a visual feedback during a surgical procedure via an endoscope instrument while reducing the formation of incision in a patient surface skin, determine a location of the patient’s organ to be treated and set dynamic movement limits of surgical tool based on the marked image to preclude a surgeon from inadvertently moving the cutting tool too far into a patient's organ and direct the robot arm to the surgical area / region for removing a determined amount bone /tissue from patient organ.  

Regarding claim 11, De Beni et al. disclose a device and method for guiding surgical tool comprising wherein at least one of the following is being held true … (b) said tagged tool rule comprises means configured to tag at least one surgical tool within said surgical environment and to determine said allowed movement of said endoscope to constantly track the movement of said tagged surgical tool (e.g., needle 2 can carry a single sensor or marking transponder, which is sufficient to determine the position of the tool and its orientation, particularly with reference to the characteristic working or functional axis of said needle which, as mentioned above) (see abstract, par. 89, 90, 112).
However, De Beni et al. is silent regarding surgical tool configured to determine said allowed movement of said endoscope to constantly track the movement of said tagged surgical tool. 
However, Smith et al. teach a robot guided system comprising a computer system (14), having a software, configured to create a three-dimensional model of a patient's organ from a medical imaging procedure. Once a location and amount of bone / tissue that is to be removed has been determined based on medical imaging procedure, software in the computing system (14) can be used to set dynamic movement limits of the tool (40) based on the marked image. In other examples, the dynamic movement limits can be automatically set based on a pre-operative determination of the bone /tissue to be removed (par. 6, 23-25, Figure 2).
Given the teaching of Smith et al., and the disclosure of De Beni et al.  it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify De Beni et al.’s invention to incorporate, within the control and processing unit, a software to create a three-dimensional model of the patient's organ from a medical imaging procedure, determine a location and amount of bone to be removed and set dynamic movement limits of surgical tool based on the marked image to preclude a surgeon from inadvertently moving the cutting tool  too far into a patient's organ.  
Doing so would enhance a device and method for guiding surgical tools configured to determine a position of a surgical tool, create a three-dimensional model of the patient's organ from a medical imaging procedure, determine a location and amount of bone to be removed and set dynamic movement limits of surgical tool based on the marked image to preclude a surgeon from inadvertently moving the cutting tool too far into a patient's organ.

Regarding claims 3-9, 12, and 14-15, the claim limitations recited features on alternative form of rejected claim 2; therefore, De Beni et al. (’871)’s invention still read on the claimed combination alternative form. 
	

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over De Beni et al. (Pub No.: US 2010/0022871 A1) in view of Wilk (Pub No.: US 2006/0241570 A1) further view of Smith et al. (Pub No.: US 2012/0071893 A1) as applied to claims above, and furthermore in view of Moses et al. (Pub No.: US 2008/0010706 A1).
Regarding claim 13, De Beni et al.’s invention, as further modified by Smith et al., fails to disclose wherein said system further comprising a maneuvering subsystem communicable with said controller, said maneuvering subsystem is configured to spatially reposition said at least one surgical tool during a surgery according to said predetermined set of rules; further wherein said system is configured to alert the physician of said restricted movement of said at least one surgical tool; wherein said alert is selected from a group consisting of audio signaling, voice signaling, light signaling, flashing signaling and any combination thereof. 
However, Moses et al. teach a method and apparatus for controlling a surgical device configured to (i) reposition a haptic device 30 while cutting a femur F with the tool 50 and (ii) constrain the manipulation of the surgical device based on a desired relationship between an anatomy of the patient and a position, an orientation, a velocity, and/or an acceleration of a surgical tool of the surgical device, and limit movement of the surgical tool and/or operation of the surgical tool if the desired relationship is not maintained and/or a detection device is unable to detect the anatomy and/or the surgical tool. When a occluded state is detected (e.g., an object is interposed between the tracking element and the detection device 41) and/or when reflectivity of markers on a tracking element is degraded (e.g., by blood, tissue, dust, bone debris, etc.), the occlusion detection algorithm alerts the user, for example, by causing a warning message to be displayed on the display device 23, an audible alarm to sound, and/or the generation of tactile feedback (e.g., vibration) (see abstract, par. 12-14, 53, 74, 77, 109, 115, Figures 1, 8-9)
Given the teaching of Moses et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify De Beni et al.’s invention to incorporate, within the device and method for guiding surgical tool, a mechanism / process for repositioning a haptic device while cutting a femur with the tool, limiting movement of the surgical tool and/or operation of the surgical tool if the desired relationship is not maintained and alerting the user when a occluded state is detected or reflectivity of markers on a tracking element is degraded to enable a surgeon to sculpt complex shapes in bone in a minimally invasive manner.
 Doing so would enhance  a device and method for guiding surgical tools configured to create a three-dimensional model of the patient's organ from a medical imaging procedure, obtain image of internal patient’s tissue as a visual feedback during a surgical procedure via an endoscope instrument while reducing the formation of incision in a patient surface skin, determine a location and amount of bone to be removed, reposition the surgical device while cutting a femur with the tool, limit movement of the surgical tool and/or operation of the surgical tool if the desired relationship is not maintained and alerting the user when a occluded state is detected or reflectivity of markers on a tracking element is degraded to enable a surgeon to sculpt complex shapes in bone in a minimally invasive manner.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over De Beni et al. (Pub No.: US 2010/0022871 A1) in view of Wilk (Pub No.: US 2006/0241570 A1) further view of Smith et al. (Pub No.: US 2012/0071893 A1) as applied to claims above, and furthermore in view of Bartol et al. (Pub No.: US 2013/0253533 A1).
Regarding claim 16, De Beni et al.’s invention, as further modified by Smith et al., fails to disclose wherein, in said change of speed rule, said system constantly monitors the distance between said surgical tool's tip and at least one object within the surgical environment, the speed of said surgical tool varying as a function of said distance. 
However, Bartol et al. teach a robotic surgical system configured to vary the speed of the distal end of a surgical instrument based on an indication of a proximity / distance between the distal end of the surgical instrument and a patient’s organ (e.g., nerve) (see par. 6, 38 and 34 and Figures 7-8).
Given the teaching of Bartol et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to furthermore modify De Beni et al.’s invention to incorporate, within the device and method for guiding surgical tool, a mechanism / process for varying the speed of the distal end of a surgical instrument based on an indication of a proximity / distance between the distal end of the surgical instrument and a patient’s organ to perform a minimally invasive surgical procedures and enhance precision movement of the surgical instrument.
 Doing so would enhance  a device and method for guiding surgical tools configured to create a three-dimensional model of the patient's organ from a medical imaging procedure, obtain image of internal patient’s tissue as a visual feedback during a surgical procedure via an endoscope instrument while reducing the formation of incision in a patient surface skin, determine a location and amount of bone to be removed, and vary the speed of the distal end of a surgical tool(s) based on an indication of a proximity / distance between the distal end of the surgical instrument and a patient’s organ to perform a minimally invasive surgical procedures and enhance precision movement of the surgical instrument.
 
Response to Argument

Applicant’s arguments filed on May 3, 2022, with respect to the rejections of claims as cited on the Office Action mailed on November 2, 2021, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claim(s) “Applicants respectfully submit that the combined teachings of De Beni, Wilk and Smith do not render the claims obvious, since none of these references describes determining from endoscopic images the location of predetermined nerves or blood vessels, and classifying the detected organs, nerves or blood vessels as prohibited areas or preferred areas” (page 12, par. 2). The examiner respectfully disagreed with application’s statement. It should be considered that smith et al., as further modified De Beni et al., teach a mechanism / process to identify and create a three-dimensional model of a patient organ from a medical imaging procedure, which can include the identification of nerves or blood vessel and the computer system 14 is configured to set dynamic movement limit of a surgical tool – for instance, around the identified patient organ to be treated. A thought reading of smith et al., as further modified Beni et al. , reveal that what is argued in clearly supported. Applicant is kindly invited to consider the references combination as a whole, and for this argument, concentrate on smith et al.’s par. 6-7, 19-21, 23-25.   Furthermore,  applicant is kindly invited to consider the above Office Action to view the ground of rejection.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

This application is a continuation application of U.S. application no. 15/393,286 filed on December 29, 2016, now U.S. Patent 10,299,773 B2, which is a continuation-in- part application of U.S. application no. 14/813,170 filed on July 30, 2015, now U.S. Patent 9,937,013 B2, which is a continuation application of U.S. application no. 14/150,939 filed on January 9, 2014, now U.S. Patent 9,204,939 B2  (“Parent Application”), wherein U.S. application no. 14/150,939 is a continuation-in- part application of PCT/IL2012/000310 filed on August 21, 2012 and has provisional of 61,750,856 filed on January 10, 2013. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /J.O.P/ Examiner, Art Unit 3664                                                                                                                                                                                                       /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664